Citation Nr: 1048091	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1968 to August 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 rating 
decision of the Salt Lake City, Utah Department of Veterans 
Affairs (VA) Regional Office (RO).

The issue(s) of secondary service connection for various 
alleged complications of diabetes has been raised by the 
Veteran (in his July 2007 substantive appeal on VA Form 
9), but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veteran claims that he has chronic obstructive pulmonary 
disease (COPD) as a result of exposure to asbestos and inhaling 
diesel smoke for 7 to 8 hours at a time while serving in Vietnam.  
The Veteran's DD214 shows that he served aboard the USS Mercer, 
his specialty number and title was SHB (ship's serviceman 
(barber)), and his related civilian occupation was barber.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that 
with a claim of service connection for disability claimed to be a 
residual of asbestos exposure VA must determine whether military 
records demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational and other asbestos exposure, and determine whether 
there is a relationship between asbestos exposure and the claimed 
disease.  For many asbestos related diseases the latency period 
varies from ten to forty-five or more years between first 
exposure and development of disease.  Id. at IV.ii.2.C.9.d.
Private treatment records include an April 2002 note which shows 
that, after service, the Veteran was a truck driver and "carried 
amonium nitrate and nitroglycerine for years."  A June 2002 
letter from a pulmonary specialist notes that the Veteran had 
"an extensive smoking history of thirty-two plus pack years," 
had quit one year ago, and his symptoms of dyspnea with exertion 
and wheeze were consistent with COPD.  

VA treatment records include a May 2006 pulmonary clinic note 
which shows that the Veteran reported asbestos exposure on a Navy 
ship, recalled spraying of asbestos insulation and covering of 
pipes with asbestos while he was stationed on a ship, and 
acknowledged a history of smoking 1 1/2 packs per day from 1969 to 
2001 (he quit in 2001 after a truck accident); the t report notes 
the Veteran's past medical history, and notes that he had COPD.   

The October 2006 rating decision and June 2007 statement of the 
case (SOC) appear to concede that the Veteran had some (but 
minimal) exposure to asbestos in service; the development has not 
included the information-gathering and fact-finding  required in 
claims that involve allegations of disability due to asbestos 
exposure.   

the Veteran has not been afforded a VA examination to assess the 
etiology of COPD.  Under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of record: 
(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (B) establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability, 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Here, as VA and 
private treatment records show a medical diagnosis of COPD and 
the Veteran is conceded to have had at least some exposure to 
asbestos by virtue of ship-board service a VA examination to 
obtain a medical nexus opinion is necessary.

Finally, the Board finds that the Veteran's July 2007 substantive 
appeal (VA Form 9) may be reasonably construed as a timely notice 
of disagreement with the June 2007 rating decision which denied 
service connection for a heart disorder (he states that he is not 
willing to accept the decision on his heart).  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), when this occurs the Board 
must remand the matter and instruct the RO that the issue remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26.  Consequently, a statement of the case (SOC) addressing 
this matter is necessary.  Notably, this matter will be before 
the Board only if the appellant timely files a substantive appeal 
after a SOC is issued.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all providers of treatment for respiratory 
complaints he has received since his 
discharge from active duty, and to provide 
any authorizations necessary for VA to obtain 
copies of any outstanding records of any such 
private treatment.  The RO should secure for 
the record copies of complete clinical 
records of the identified treatment (i.e., 
those not already associated with the claims 
folder).  The Veteran should be notified if 
any records identified are not received 
pursuant to the RO's request.

2.  The RO should conduct exhaustive 
development to ascertain the extent of the 
Veteran's asbestos exposure in service (and 
of any asbestos exposure pre or post 
service), and then make a formal fact-finding 
regarding the nature and extent of such 
exposures, as well as the Veteran's exposure 
to other known or alleged risk factors for 
COPD (to include cigarette smoking, exposure 
to diesel fuel in service, exposure to other 
environmental hazards postservice, etc.).  
The development should be in accordance with 
all applicable VA guidelines for such 
matters.  

3.  The RO should then arrange for the 
Veteran to be examined by a pulmonologist to 
determine the etiology of his COPD (and 
specifically whether or not it is related to 
exposure to asbestos and/or other 
environmental hazards (such as diesel fumes 
exposure) in service.  The examiner must 
review the claims file (specifically 
including the RO's fact-finding regarding the 
various environmental exposures and other 
risk factors in service and postservice).  
Any indicated studies should be completed.  
Based on review of the record and examination 
of the Veteran the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50% or better probability) 
that the Veteran's COPD is related to his 
active service, (and specifically exposure to 
asbestos or to diesel fuel therein.)  The 
examiner must explain the rationale for the 
opinion given.

4  The RO should also issue an appropriate 
SOC in the matter of service connection for a 
heart condition.  The appellant must be 
advised of the time limit for filing a 
substantive appeal, and that for the Board to 
have jurisdiction in this matter, he must 
timely file a substantive appeal.  If he 
timely perfects an appeal, this matter should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

5.  The RO should then readjudicate the 
Veteran's claim of service connection for 
COPD.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

